Case 4:18-cr-00131-SDJ-KPJ Document 949 Filed 05/26/20 Page 1 of 4 PageID #: 4676



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

  UNITED STATES OF AMERICA,                         §
                                                    §
  v.                                                §       NO. 4:18-CR-00131-SDJ-KPJ
                                                    §
  MARQUETT CAINS DORSEY,                            §
                                                    §

                           MEMORANDUM OPINION AND ORDER

         Pending before the Court is Defendant’s Motion for Pre-Trial Release (the “Motion”)

  (Dkt. 947), to which the Government filed a response (Dkt. 948). Defendant is charged in a Third

  Superseding Indictment with Conspiracy to Interfere with Interstate Commerce by Robbery,

  Aiding and Abetting, an offense that occurred from August 1, 2017, through January 9, 2019, in

  violation of 18 U.S.C. §§ 1951 and 1952 (“Count 1”) as well as Interference with Interstate

  Commerce by Robbery, Aiding and Abetting, an offense that occurred on August 14, 2018, in

  violation of 18 U.S.C. §§ 1951 and 1952 (“Count 5”). See Dkt. 928 at 4.

         Following a detention hearing in the Southern District of Texas, Defendant was detained

  by order on September 19, 2020. On August 20, 2019, Defendant pled guilty to Count 1. See Dkt.

  674. Defendant has been detained pending his sentencing, which is scheduled to occur on July 17,

  2020. See Dkt. 947. In the present Motion, Defendant argues that his mental condition and

  ADHD, as well as the presence of COVID-19 in the Smith County Jail, presents a life-threatening

  health risk. See Dkt. 947. Defendant argues that he has a stable home with a family to which he can

  safely be released with ankle monitoring. See Dkt. 947.

         “A detention hearing ‘may be reopened . . . if the judicial officer finds that information

  exists that was not known to the movant at the time of the hearing and that has a material bearing

  on the issue whether there are conditions of release that will reasonably assure the appearance of
Case 4:18-cr-00131-SDJ-KPJ Document 949 Filed 05/26/20 Page 2 of 4 PageID #: 4677



  such person as required and the safety of any other person and the community.’” United States v.

  Mathes, 593 F. App'x 391, 392 (5th Cir. 2015) (citing 18 U.S.C. § 3142(f)(2)). In making a

  determination of whether there are conditions of release that will reasonably assure the appearance

  of a defendant and the safety of the community, the court shall consider “(1) the nature and

  circumstances of the offense charged;” “(2) the weight of the evidence against the person:” “(3)

  the history and characteristics of the person;” and “(4) the nature and seriousness of the danger to

  any person or the community that would be posed by the person’s release.” 18 U.S.C. § 3142(g).

         Defendant has offered no new information or evidence that has a material bearing on the

  issue of whether there are conditions of release that will reasonably assure his appearance and the

  safety of any other person and the community. Importantly, Defendant has not demonstrated how

  general concerns related to COVID-19 apply specifically to his case; Defendant’s general concerns

  regarding COVID-19 apply to every prisoner. Defendant’s argument for release due to the inherent

  nature of detention, which applies to all prisoners, does not address either prong of the § 3142(f)(2)

  analysis, and fundamentally cannot be accomplished by the Court. See United States v. Munguia,

  No. 3:19-CR-191-B (03), 2020 WL 1471741, at *4 (N.D. Tex. Mar. 26, 2020) (denying reopening

  of issue of detention where the defendant’s argument would be an argument for releasing all

  detainees); see also United States v. Fitzgerald, Case No. 2:17-cr-00295-JCM-NJK, 2020 WL

  1433932, at *2 (D. Nev. Mar. 24, 2020) (“Defendant’s argument . . . applies equally to anyone in

  custody or, for that matter, at the halfway house or anywhere else in this community or any other.

  Defendant’s argument applies equally to every detainee in detention; however, the Court cannot

  release every detainee at risk of contracting COVID-19 because the Court would then be obligated

  to release every detainee. Therefore, the Court finds Defendant’s COVID-19 argument

  unpersuasive.”).



                                                    2
Case 4:18-cr-00131-SDJ-KPJ Document 949 Filed 05/26/20 Page 3 of 4 PageID #: 4678



         In considering pre-trial detention, courts shall consider the “history and characteristics of

  the person.” 18 U.S.C. § 3142(g)(3). This factor includes an assessment of an individual’s “family

  ties” and, more pertinent to the present issue, an individual’s “physical and mental condition.” See

  id. Defendant cites his mental health issues and ADHD diagnosis, but does not explain how his

  reported conditions put him specifically at risk due to the presence of COVID-19 in the Smith

  County Jail.

         The Court has previously considered the issues presented by COVID-19 generally as to all

  detainees. See United States v. Ayala-Calderon, No. 4:19-cr-276, 2020 WL 1812587, at *2–4 (E.D.

  Tex. Apr. 8, 2020) (citing the ongoing response to the COVID-19 pandemic in the Eastern District,

  the state of correctional facilities, and the developing case law concerning the issue of pretrial

  release for COVID-19 related reasons). While the Court did not specifically address the Smith

  County Jail in its previous opinion, Defendant’s Motion misstates the current reported status of

  the Jail. Defendant stated that there are “155 inmates who have been confirmed of COVID-19, 4

  deaths.” See Dkt. 947. The article cited for this report (https://www.cbs19.tv/article/news/local/

  gregg-smith-counties-report-new-covid-19-cases-at-jails/501-7d20a27a-ac95-4f68-256901f24cb

  fd7f) indicates that this figure represents the confirmed cases in Smith County, exempting the

  Smith County Jail. To the Court’s best knowledge, as of May 21, 2020, in Smith County Jail there

  are ten inmates with active positive test confirmation, one-hundred ninety-six inmates are

  quarantined/isolated, but not active, and there has been one confirmed death related to COVID-

  19. See https://www.tcjs.state.tx.us/wp-content/uploads/2020/05/TCJS_ COVID_Report.pdf.

         Defendant has not presented any countervailing argument or evidence that adequate

  precautions are not being taken in the Smith County Jail. Moreover, Defendant has not presented

  convincing argument that Defendant’s potential exposure to COVID-19 would be meaningfully



                                                   3
    Case 4:18-cr-00131-SDJ-KPJ Document 949 Filed 05/26/20 Page 4 of 4 PageID #: 4679



      limited upon release from detention. Thus, considering the information before the Court,

      Defendant has not demonstrated that concerns related to COVID-19 raise new issues regarding his

      physical and mental condition. As such, Defendant has failed to meet his burden to demonstrate

      that the Court should reconsider the finding of detention.

             Additionally, pursuant to Section 3143(a)(2), Defendant’s guilty plea for a crime of

      violence under 18 U.S.C § 3142(f)(1)(A) subjects him to mandatory detention. Thus, to be eligible

      for release, Defendant must show by clear and convincing evidence that he is not a flight risk or a

      danger (which he has not done) and he must show that either there is a substantial likelihood that

      a motion for acquittal or new trial will be granted, that an attorney for the Government has

      recommended that no sentence of imprisonment be imposed (see 18 U.S.C. § 3143(a)(2)), or that

.     there are “exceptional reasons” why detention would not be appropriate (see 18 U.S.C. § 3145(c)).

      Defendant has made no such showing.

             For the reasons set forth herein, it is ORDERED that Defendant’s Motion for Pre-Trial

      Release (Dkt. 947) is DENIED.

             So ORDERED and SIGNED this 26th day of May, 2020.




                                                   ____________________________________
                                                   KIMBERLY C. PRIEST JOHNSON
                                                   UNITED STATES MAGISTRATE JUDGE




                                                       4
